Opinion filed August 31, 2016




                                         In The

        Eleventh Court of Appeals
                                       ___________

                                No. 11-16-00167-CV
                                       ___________

                        JOE PAYNE, Appellant
                                 V.
                     TRACI KIM COURSEY, Appellee

                 On Appeal from the County Court at Law No. 2
                            Midland County, Texas
                        Trial Court Cause No. 17623

                      MEMORANDUM OPINION
      On June 23, 2016, this court entered an order abating this appeal in order to
permit the parties to obtain a final order or judgment from the trial court. See TEX. R.
APP. P. 27.2. In our June 23 order, we notified the parties that, if “a final, appealable
order or judgment has not been entered by August 22, 2016, this court may dismiss
this appeal.” See TEX. R. APP. P. 42.3. As of this date, no final, appealable order
has been entered by the trial court.
      Consequently, we dismiss this appeal.


August 31, 2016                                              PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.